Citation Nr: 0409918	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim of service connection for an eye disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
February 2002 decision of the RO.  

The veteran testified before the undersigned Veterans Law Judge in 
September 2003.  A transcript of his hearing has been associated 
with the claims folder.  

During his September 2003 hearing, the veteran raised the issue of 
entitlement to compensation for a left eye disorder under the 
provisions of 38 U.S.C.A. § 1151.  As this issue has not been 
adjudicated by the RO, it is referred for appropriate action.  



FINDINGS OF FACT

1.  In a decision in March 1997, the Board denied the veteran's 
claim of service connection for an eye disorder.  The veteran did 
not timely appeal from that decision.  

2.  The evidence associated with the claims folder since the 
Board's March 1997 decision neither bears directly and 
substantially upon the specific matter under consideration nor, by 
itself or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly decide 
the claim.  



CONCLUSION OF LAW

1.  The March 1997 decision by the Board denying service 
connection for an eye disorder is final.  38 U.S.C.A. § 7103 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2003).  

2.  The additional evidence associated with the file since the 
prior denial is not new and material for the purpose of reopening 
the claim of service connection for a left eye disorder.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records shows 
that his uncorrected vision was 20/20 in both eyes at entry.  A 
June 1945 record shows that he was stabbed below the left eye by a 
fellow serviceman, and that the wound was sutured.  There are no 
subsequent indications of complaints, treatment, or examination 
for a stabbing injury or for an eye disability.  In November 1945, 
the veteran was discharged from service based on physical 
disability consisting of deformity and paralysis of the left hand.  

A May 1979 VA examination report shows that the veteran reported 
that his eyes were bothering him, particularly the left eye.  
Following examination, the diagnoses included that of a healed 
laceration below the left eye.  

In July 1979, the RO granted service connection for the residuals 
of a stab wound located below the left eye and assigned a 
noncompensable rating.  

The VA and private treatment records dated in the 1980's show that 
the veteran was variously treated for glaucoma, increased 
intraocular pressure, and visual field constriction of the left 
eye.  

The VA and private treatment records dated in the 1990's, 
including a May 1990 VA compensation examination report, generally 
show that the veteran was diagnosed as having chronic open angle 
glaucoma.  

At a July 1992 hearing conducted at the offices of the Board in 
Washington D.C., the veteran testified that his eyes had not been 
injured prior to service.  He stated that, when he was drafted 
into service his vision was 20/20, bilaterally.  

The veteran reported that he had been stabbed just below the left 
eyelid during service and that the wound was not stitched up; 
rather, clamps were used.  He indicated that, after the stabbing 
he had a slight loss of sight for six months or more, that he 
experienced swelling of the eye for about 7 to 8 weeks and that 
such recurred.  

The veteran also said that he experienced problems with blurred 
vision throughout his period of service and was treated with eye 
drops.  He also said he experienced some drainage from the eye.  
He related that he was given a thorough examination at the time of 
his discharge and was told that he had a little pus or something 
associated with his stab wound.  

The veteran testified that he received a medical discharge from 
service as a result of his left hand and eye conditions.  He noted 
that his eyes were examined after service when he was told that 
his problems could have come from his stab wound to the eye.  He 
said that he was treated at a VA facility in 1946 and was given an 
eye patch and eye drops.  

The veteran also reported that he received eye treatment from 1947 
through 1952.  He related that he was examined around the time of 
the 1979 rating decision when he was told that he would have to 
live with his eye condition because it could not be treated.  He 
reported his current symptoms as being pain in his left eye, 
drainage from the eye, blurred vision and reduced visual acuity.  
He related that he was being treated with eye drops.  He said a 
doctor in East Orange told him he had cataracts and that such 
could have been caused by his stabbing.  

In a November 1993 letter, Constance Smith, M.D., stated she had 
examined the veteran that month at the request of VA.  During the 
course of the examination, the veteran reported having an eight-
year history of glaucoma.  

The veteran complained of having occasional fogginess of vision of 
the left eye, with occasional associated pain of the left eye.  He 
said that he was taking eye medication.  It was noted that his 
past medical history included chronic open angle glaucoma, status-
post infraorbital stab wound to the left eye and status-post ALTT 
of the left eye.  

On examination, a scar under the left lower eyelid was noted, but 
no related impairment was described.  Following a complete 
examination of both eyes, the impressions were those of chronic 
open angle glaucoma, presbyopia and status-post infraorbital 
trauma of the left eye.  

A January 1994 VA compensation examination report shows the 
veteran having a history of glaucoma in both eyes and a history of 
having sustained a sharp trauma to the left lower lid/upper cheek.  

On eye examination, it was noted he had a history of visual 
deficit secondary to glaucoma.  The final diagnoses included those 
of glaucoma and status post trauma to the left lower eyelid/upper 
cheek, with no visual deficit secondary to such trauma.  

At a January 1995 hearing at the RO, the veteran testified that he 
had injured his left eye in June 1945, when a soldier stabbed him 
with a knife.  He stated that, after the stabbing he was 
hospitalized for 3 or 4 days and his wound was treated with three 
clamps but no stitches.  He reported currently experiencing 
problems with pain and having pain that ran from his scar located 
below his eye up to the back of his head.  

The veteran testified that the pain was intermittent in nature, 
but had gotten worse over the last six or seven months.  He was 
taking pain medication.  He said that, when he looked at the 
television, he could not see very well and thought his vision was 
getting weaker. He related that, when he entered service, he did 
not have any eye problems and his vision was 20/20.  He opined 
that his visual problems were attributable to his stab wound to 
the left eye.  

In a decision promulgated in March 1997, the Board denied the 
veteran's claim of service connection for a left eye disorder.  It 
noted that neither reduced visual acuity nor visual field 
constriction was noted at the time of the June 1945 stabbing 
incident.  It also noted that no other eye disability was noted at 
that time, and that no eye disability was noted during the 
remainder of the veteran's active service.  The Board also 
observed that although the veteran contended that he had undergone 
treatment for eye disability during the years immediately after 
service, there was no record of such treatment.  Finally, it noted 
that there was no competent evidence of record supporting a 
relationship between the veteran's eye disability and the trauma 
in service.  

The veteran sought to reopen his claim in December 1996.  He 
indicated that his left eye disability had worsened.  

On VA scar examination in June 1997, the veteran complained of 
having painful vision in the left eye.  The examiner noted that 
the opening of the veteran's left eye was smaller than the right.  

In a March 1999 statement, the veteran indicated that the vision 
in his left eye continued to deteriorate.  He also indicated that 
the skin under his eye had changed.  

Additional VA treatment records show continued treatment for 
primary open angle glaucoma of the left eye and uveitis.  A March 
2001 progress note indicates that the veteran had experienced 
chronic corneal edema on the left for the previous six months.  

The veteran testified at the offices of the Board regarding an 
unrelated issue in May 2001.  He stated at that proceeding that he 
had undergone surgery four times since July 2000 and that the 
vision in the left eye had decreased dramatically since that time.  
He indicated that the stab wound incurred in service involved his 
eye as well as the lower eyelid.  

A September 2003 statement from a VA physician indicates that the 
veteran underwent a corneal transplant and trabeculectomy of the 
left eye in August 2003.  

The veteran testified before the undersigned Veterans Law Judge in 
September 2003.  His representative noted at that time that there 
were numerous treatment records addressing the nature and severity 
of the veteran's left eye condition.  The veteran described the 
incident in service when he was stabbed under his left eye.  He 
indicated that he had been hospitalized and subsequently 
discharged from service.  

The veteran also testified that he had received VA treatment in 
1948 for pain inside his eye.  He reported starting to have 
problems with his vision in 1978.  He indicated that he had 
undergone surgery on the left eye.  

Subsequent to the veteran's hearing, the Board received additional 
VA treatment records.  They show that the veteran underwent 
regular examinations, which assessed left primary open angle 
glaucoma and a history of uveitis in the left eye.  The records 
also indicate that the veteran had undergone levator repair in the 
left eye.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  

Because the Board's 1997 denial of the claim is final (on the 
basis of the evidence then of record), it is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7103; 38 
C.F.R. § 20.1100.  The veteran has maintained that new and 
material evidence has been submitted in support reopening his 
claim of service connection for a left eye disorder.  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended definition of 
new and material evidence is not liberalizing.  It applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply 
to the veteran's claim to reopen, which was received before that 
date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U. S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held 
that the prior holding in Justus that the credibility of the 
evidence was to be presumed was not altered by the Federal Circuit 
decision in Hodge.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial of 
the claim on any basis (here, the Board 's March 1997 denial) in 
determining whether a claim must be reopened.  See Evans v. Brown, 
9 Vet. App. 273, 282-3 (1996).  

The material associated with the veteran's claims file since the 
March 1997 decision consists of additional VA treatment records, 
his written statements and his testimony at hearings.  

The pertinent medical evidence added to the record documents the 
recent treatment of the veteran's left eye condition.  However, 
none of the medical evidence added to the record tends to even 
suggest that any current left eye disability originated in or 
increased in severity during his period of military service.  No 
competent evidence has been submitted to support the veteran's 
assertions that his current left eye disability was due to disease 
or injury that was incurred in or aggravated by service.  
Accordingly, it cannot be viewed as being material for the purpose 
of reopening the claim.  

The veteran's own statements and testimony also have been added to 
the record, but the Board finds them to be essentially cumulative 
in nature and repetitive of assertions and facts that were 
considered by the Board in its decision in March 1997.  This 
included his previously recorded statements and testimony that a 
left eye disorder was caused by the stabbing trauma in service.  

Therefore, the veteran's statements and testimony cannot be 
considered so significant alone or in the context of the evidence 
previously of record that they must be considered to fairly 
consider the merits of the claim.  

In view of the foregoing, the Board concludes that additional 
evidence associated with the claims file since the March 1997 
decision, when viewed either alone or in light of the evidence 
previously of record, cannot be viewed as being new and material 
for the purpose of reopening the claim of service connection for a 
left eye disorder.  



ORDER

In the absence of new and material evidence, the petition to 
reopen the claim of service connection for an eye disorder is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



